department of the treasury washington d c jun tax_exempt_and_government_entities_division u i l hreeekeereekeeereeeeee kberekeekrerrereererre hreekrererkrerekrereree legend taxpayer a kiki ik ikiaei air ira x reece ereeeeeere bank b - khrkkrerereekrekeeeerkee amount d hrerekekrekrererkeerereee bank j bank k bank l hreekkkeeeeereerrerer hrrekkekrekrkerereererere kbekrkrekrrereerkeeerrere account f rerkerererereeeereere dear kerkekrkrerrrereeee this is in response to your letter dated date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a maintains individual_retirement_arrangements iras at various banks in her local community taxpayer a’s iras are typically invested in certificates of deposit taxpayer a has in the past rolled over ira funds from one bank to another to avoid exceeding fdic coverage limits and to secure higher yielding certificates of deposit seeecentnetineeenents on october bank b taxpayer a asserts that it was her intention at that time to rollover amount d to another ira taxpayer a underwent surgery on september taxpayer a withdrew amount d from ira x maintained at hat restricted her ability to drive and travel taxpayer a attempted to deposit amount d into a new ira on november at bank j taxpayer a asserts that the person at bank j who was qualified to establish ras was out of the office taxpayer a further asserts that a week later she again contacted bank j to attempt the rollover but the responsible_person was still not available taxpayer a states that because of her travel restrictions she was not able to reattempt to rollover amount d to an ira until december the branch manager of bank k determined that it could on december not accept amount d as a rollover_contribution because the 60-day rollover period had expired on december into account f a checking account at bank l taxpayer a asserts that amount d has remained in account f to this date and that she has not otherwise used any of the ira x funds since they have been deposited in account f account documentation submitted in support of this ruling_request indicate that amount d was distributed from ira x as evidenced by the form 1099-r issued by bank b and that amount d was deposited in account f on december evidenced by the bank l deposit slip _ taxpayer a deposited amount d as based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of sesenventusnneenutesnete such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a asserts that it was her intention at the time she the information submitted in this case indicates that a distribution in the amount of amount d was made to taxpayer a from ira x on october documentation submitted also indicates that a deposit in the amount of amount d was made to account f a checking account maintained with bank l on december withdrew amount d from ira x to make a rollover to another ira taxpayer a states that she attempted to complete a rollover to another ira during the 60-day time period at bank j and bank k taxpayer a asserts that because of the travel restrictions posed by her medical_condition she was unable to complete the rollover within the 60-day time period taxpayer a asserts that the ira x funds continues to be held in account f and that she has not otherwise used any of the ira x funds since they have been in account f eectitenenenntinititits ‘ therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of sixty days from the issuance of this ruling letter to rollover amount d to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution this amount will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described here in under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of the amounts that are required to be distributed by code sec_401 a this ruling assumes that ira x met the requirements of code sec_408 at all times relevant to this transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney form on file in this office if you have any questions about this ruling please contact rrerereererereer eker ere rr eere rreree eee of ‘t e_p ra t2 sincerely yours aigned jotcs b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of the ruling letter notice of intention to disclose
